Citation Nr: 0501535	
Decision Date: 01/19/05    Archive Date: 02/07/05

DOCKET NO.  97-09 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to an initial rating higher than 30 percent 
for post-traumatic stress disorder.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from February 1946 to December 
1947, and from August 1948 to August 1952.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of June 1994 and later by 
the Department of Veterans Affairs (VA) St. Petersburg, 
Florida Regional Office (RO).  

The Board remanded the claims for additional development in 
February 2001 and again in December 2003.  The case has now 
been returned to the Board for further appellate review.

The claim for a higher initial rating for post-traumatic 
stress disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All evidence necessary for review of the claim for 
service connection for a back disorder has been obtained, and 
the VA has satisfied the duty to notify the veteran of the 
law and regulations applicable to the claims, the evidence 
necessary to substantiate the claims, and what evidence was 
to be provided by the veteran and what evidence the VA would 
attempt to obtain on his behalf.

2.  A chronic back disorder was not present during service, 
arthritis of the spine was not manifested within a year after 
service, and the veteran's current back disorder did not 
develop as a result of any incident during service.

CONCLUSION OF LAW

A back disorder was not incurred in or aggravated by service, 
and arthritis of the spine may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the claimant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103.  Second, the VA has a duty to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claim for service 
connection for a low back disorder.  The Board concludes the 
discussions in the rating decision, the statement of the case 
(SOC), the supplemental statements of the case (SSOC) and 
letters sent to the veteran informed him of the information 
and evidence needed to substantiate the claims and complied 
with the VA's notification requirements.  The communications, 
such as letters dated in May 2001, October 2002 and February 
2003, provided the veteran with an explanation of the type of 
evidence necessary to substantiate his claim, as well as an 
explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  
See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In addition, the SOC and SSOCs included summaries of 
the evidence which had been obtained and considered.  The SOC 
and SSOCs also included the requirements which must be met to 
establish service connection.  The basic elements for 
establishing service connection have remained unchanged 
despite the change in the law with respect to duty to assist 
and notification requirements.  The VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.

The Board has noted that in Pelegrini v. Principi, 18 Vet. 
112 (2004) (Pelegrini II, which replaced the opinion in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) (Pelegrini 
I)), the Court held that a VCAA notice must be provided to a 
claimant before the "initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
A VCAA notice was not provided to the appellant before the RO 
decision regarding his claim for benefits.  However, the 
original RO decision on the issue on appeal was entered 
before the enactment of VCAA.  Obviously, VA could not have 
informed the appellant of law that did not yet exist.  
Moreover, in Pelegrini II, the Court also made it clear that 
where, as in this case, notice was not mandated at the time 
of the initial RO decision, the RO did not err in not 
providing such notice complying with the pre-decision timing 
requirement because an initial RO decision had already 
occurred.
 
In addition, the Court acknowledged that the Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  The Court noted that the 
doctrine of harmless error is to be used when a mistake of 
the administrative body is one that clearly had no bearing on 
the procedure used or the substance of decision reached.  See 
also 38 U.S.C. § 7261(b)(2); Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004) (There is no implicit exemption for the 
notice requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) 
that the Veterans Claims Court shall "take due account of 
the rule of prejudicial error.")  In the present case, the 
Board finds that there was no prejudice to the appellant.  
The Court in Pelegrini II noted that such requirement did not 
render a rating decision promulgated prior to providing the 
appellant full VCAA notice void ab initio, which in turn 
would nullify the notice of disagreement and substantive 
appeal filed by the appellant.  In other words, Pelegrini II 
specifically noted that there was no requirement that the 
entire rating process be reinitiated from the very beginning.  
Rather, the claimant should be provided VCAA notice and an 
appropriate amount of time to respond and proper subsequent 
VA process.  That is what was done in the present case.  The 
appellant was given the VCAA notice letters and was given an 
ample opportunity to respond.  Therefore, to decide the 
appeal would not be prejudicial error.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran has had a hearing.  All available relevant evidence 
identified by the veteran was obtained and considered.  The 
claims file contains his VA and private medical treatment 
records.  The veteran has been afforded disability evaluation 
examinations by the VA.  The Board does not know of any 
additional relevant evidence which has not been obtained.  
For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  Therefore, no 
further assistance to the veteran with the development of 
evidence is required.  

In the circumstances of this case, another remand to have the 
RO take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as 
arthritis is manifest to a compensable degree within one year 
after separation from service, the disorder may be presumed 
to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  38 C.F.R. § 3.303(a).  

With chronic disease shown as such in service (or within the 
presumptive period under Sec. 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
``Chronic.''  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service-connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b).  

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 C.F.R. § 3.304(d).

The veteran and his wife testified in support of his claim 
during a hearing held at the RO in November 1994.  The 
testimony was to the effect that he sustained a back injury 
in service, and that he continued to have back problems since 
that time.  He reported that in April of 1952 he was hit in 
the back by a rubber boat during training.  He said that he 
sought treatment in service and was given a handful of 
aspirin.  He also said that three months after service he saw 
a chiropractor, but he could not find any documentation on 
this because he could not remember the names and all the 
doctors were retired or dead.    

The Board notes that the veteran's service medical records 
reflect that he reported a complaint of back pain in July 
1952.  He reported that the low back pain was aggravated by 
bending forward.  He said that it was not a continuous 
affair, but comes and goes.  It always occurred in the same 
place, and did not radiate.  It was helped by salicylates.  
There was no point tenderness, and reflexes were present and 
intact.  There was no pain on straight leg raising.  He had 
accompanying muscle spasm on the right side.  A subsequent 
orthopedic clinic record also dated in July 1952 shows that 
the veteran had a history of two episodes of moderate pain 
responding to salicylates.  There was no history of injury.  
There was no effect from coughing, sneezing or the weather.  
Examination showed no pain, tenderness, and the veteran now 
had complete normal motion.  X-rays were normal.  The 
impression was no orthopedic problem now, if recurs, treat 
symptomatically.  

The report of a medical examination conducted later in July 
1952 prior to discharge from active duty shows that 
examination for spine or musculoskeletal defects was 
negative.  

There is no evidence of the presence of arthritis of the 
spine within a year after separation from service.  The 
earliest medical records showing the presence of a back 
problem are from many years after separation from service.  A 
letter dated in December 1973 from J. D. O'Duffy, M.D., shows 
that the veteran had a history of slipping on ice and 
wrenching his back in January 1971.  He reportedly felt 
something snap at that time and had intense low back pain.  
He was hospitalized and stayed in traction for two weeks.  A 
myelogram showed a ruptured disc and a laminectomy was done 
in January 1971.  The operative notes reportedly showed an 
extruded disc at the L5-S1 level.  He went back to work after 
four months, but the pain reportedly recurred.  A fusion was 
done in February 1972, but he was not able to work 
continuously after that.  The letter or associated treatment 
records do not contain any references to the veteran's period 
of service.  

The report of a VA general medical examination conducted in 
August 1993 shows that the veteran claimed that he had had 
back problems since about 1952 when he injured his back in 
service.  He stated the pain was in his lower back now.  The 
pain went down to his toes.  He had two surgeries, one in 
1971 for removal of a disc in the lumbar area which did not 
improve his back condition, and a second in 1972 when he had 
a fusion in the low back area.  He said that he continued to 
have pain in the lower back going down his legs.  He also had 
muscle spasms and numbness sometimes.  On examination, there 
was no focal motor weakness in the lower extremities.  No 
sensory loss was found.  A 20 centimeter scar was seen in the 
lower area.  Gait was normal.  Range of motion was normal.  
The pertinent diagnoses were low back pain syndrome, and 
status post lumbar laminectomy, with lumbar strain syndrome, 
history of.  The report of a VA spine examination conducted 
in August 1993 contains similar information.  It was noted 
that the veteran stated that he had a boating accident in 
service where a 350 pound boat overturned and hit him.  He 
said that the Navy found nothing and that he had aches since 
them.  The pertinent diagnoses were (1) status post lumbar 
laminectomy and fusion; and (2) advanced osteoarthritis of 
the lumbar spine.

The report of a general medical examination conducted in 
October 2002 shows that the examiner had no claims file to 
review and had to do the examination based only on the 
history given by the veteran.  The veteran reported that he 
was on a recon boat in service and it capsized and he injured 
his back.  He said that he was treated at a hospital.  X-rays 
showed no fracture, but he continued to have pain.  This pain 
finally resulted in operative procedures in 1971 and 1972.  
Following examination the relevant diagnosis on the VA 
examination was back injury which resulted in traumatic 
arthritis of the thoracic and lumbar spine with two 
operations related to a boat injury in 1952.

The RO subsequently made the claims file available to the 
examiner.  The examiner noted that the file had been reviewed 
and stated that the veteran's spine difficulties are not 
likely related to the above injury.  

The veteran was afforded another VA spine examination in 
February 2004.  The examiner reported that he had noted the 
claims file.  The veteran stated that while he was in service 
a boat accident occurred and injured his lower back.  He said 
that he was seen at the sick bay for this but they gave him 
medication and sent him away.  He said that he continued to 
have back pain over the years until the current time.  In 
1970 he had a laminectomy, and in 1971 or a year later he had 
a spinal fusion.  The examiner asked the veteran if he had 
any injury to his back after service and he said "yes" he 
had slipped and hurt his back in 1970, just before his first 
back surgery.  He said that after the fall he received 
traction and then the laminectomy.  Following examination, 
the assessment was service connected lumbar strain.  However, 
the examiner further stated that during service the veteran 
had a complaint of low back pain, but an X-ray in 1952 was 
reported to be normal.  He noted that the veteran is likely 
to have had a lumbar strain while he was in the service as 
per the evidence of the claims file.  However, as far as the 
current findings of disk disease and status post fusion in 
the lumbosacral spine and status post laminectomy, the 
examiner stated that this cannot be related to service 
without resorting to speculation.  The examiner again noted 
that the veteran had a fall and injury to his lower back 
after service in 1970 which required traction, and that this 
was followed by the two surgeries.  The examiner concluded 
that there was no documentation of the presence of disk 
problem or the need for spinal surgery prior to 1970, and 
certainly not during service, in the available records.  

In reviewing the evidence of record, the Board notes that 
although the veteran reported a complaint of back pain in 
service, there is no indication that the disorder had been 
ongoing or recurring for a lengthy period of time so as to 
suggest the presence of a chronic disorder.  The Board also 
notes that there is no competent evidence of continuity of 
symptomatology after service.  On the contrary, the earliest 
post service evidence of back problems is dated approximately 
18 years after separation from service.  The complaints noted 
at that time reportedly had only occurred after an 
intercurrent injury.  

Although the veteran later reported to VA examiners that his 
back pain had originated in service, the fact that the 
veteran's own account of the etiology of his disability was 
recorded in his medical records is not sufficient to support 
the claim.  In LeShore v. Brown, 8 Vet. App. 406, 409 (1995), 
the United States Court of Appeals for Veterans Claims 
(Court) held that:

Evidence which is simply information 
recorded by a medical examiner, 
unenhanced by any additional medical 
comment by that examiner, does not 
constitute "competent medical 
evidence"...[and] a bare transcription 
of a lay history is not transformed into 
"competent medical evidence" merely 
because the transcriber happens to be a 
medical professional.

The VA examiner in October 2002 initially accepted the 
veteran's account, but later came to an opposite conclusion 
after having the opportunity to review the claims file.  The 
Board also notes that the VA examiner in February 2004 
rendered an assessment of service connected lumbar sprain; 
however, when further elaborating he referred to this as a 
disorder which "the veteran is likely to have had while he 
was in service"  [emphasis added].  The use of the past 
tense by the examiner indicates that this strain is no longer 
the veteran's current problem.  The examiner then went on to 
note that the veteran's "current finding" was of disk 
disease which was not due to service.  

The Board has considered the testimony given by the veteran.  
Significantly, however, the Court has held that lay persons, 
such as the veteran, are not qualified to offer an opinion 
that requires medical knowledge, such as a diagnosis or an 
opinion as to the cause of a disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  

The Board notes that the relevant combat veteran statute, 38 
U.S.C.A. § 1154(b), specifically allows combat veterans, in 
certain circumstances, to use lay evidence to establish 
service connection of a disease or injury. See Jensen v. 
Brown, 19 F.3d 1413, 1416-17 (Fed. Cir. 1994).  In the 
present case, however, the injury complained of in service 
occurred during training rather than in combat.  Thus, the 
combat presumption does not apply.  

Moreover, while section 1154(b) relaxes the evidentiary 
burden for a combat veteran, it is important to note to what 
section 1154(b) pertains.  "Section 1154(b) deals with the 
question whether a particular disease or injury was incurred 
or aggravated in service -- that is, what happened then -- 
not the questions of either current disability or nexus to 
service, as to both of which competent medical evidence is 
generally required." Caluza v. Brown, 7 Vet. App. 498, 507 
(1995).  The Court succinctly stated this holding: "Section 
1154(b) necessarily focuses upon past combat service and, for 
this reason, it does not constitute a substitute for evidence 
of current disability, causal nexus between a combat service 
injury or disease and a current disability, or the 
continuation of symptoms subsequent to service."  In other 
words, the statute regarding the testimony of combat veterans 
pertains to establishing the occurrence of an event during 
service.  The statutory presumption does not eliminate the 
general need for competent evidence of a relationship between 
an injury in service and a current disability.

Therefore, the Board finds that although the veteran may have 
sustained an injury to his low back in service, the 
preponderance of the evidence shows that a chronic back 
disorder was not present until many years after service, and 
is not related to his period of service.  The competent 
medical evidence shows that the current back disorder, 
diagnosed as disc disease, is related to the post-service 
injury in 1970 and not to an injury in service.  There is 
also no competent evidence that the arthritis was manifest 
within a year after service.  Accordingly, the Board 
concludes that a disorder of the low back was not incurred in 
or aggravated by service, and may not be presumed to have 
been incurred in service.



ORDER

Service connection for a back disorder is denied.


REMAND

In the Board's remand of December 2003, the Board instructed 
the RO to obtain the veteran's treatment records from the VA 
Medical Center in Tampa, Florida for any treatment pertaining 
to post-traumatic stress disorder for the period from 1998 
through the present date.  Subsequently, the RO obtained 
general outpatient medical treatment records from the VA 
outpatient clinic in Fort Meyers, Florida.  Significantly, 
however, the RO did not obtain the requested psychiatric 
treatment records from the Tampa facility where the veteran 
is currently receiving psychiatric treatment and group 
therapy.  

VA will make as many requests as are necessary to obtain 
relevant records from a Federal department or agency.  These 
records include but are not limited to military records, 
including service medical records; medical and other records 
from VA medical facilities; records from non-VA facilities 
providing examination or treatment at VA expense; and records 
from other Federal agencies, such as the Social Security 
Administration.  VA will end its efforts to obtain records 
from a Federal department or agency only if VA concludes that 
the records sought do not exist or that further efforts to 
obtain those records would be futile.  Cases in which VA may 
conclude that no further efforts are required include those 
in which the Federal department or agency advises VA that the 
requested records do not exist or the custodian does not have 
them.  38 C.F.R. § 3.159.  

Where the remand orders of the Board or the Court are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 268 (1998).  
Therefore, the case must be remanded for the purpose of 
obtaining the records.

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The RO should obtain the obtain the 
veteran's treatment records from the VA 
Medical Center in Tampa Florida for all 
treatment pertaining to post-traumatic 
stress disorder for the period from 1998 
through the present date.  VA must 
continue its efforts until all records 
are obtained or unless it is reasonably 
certain that such records do not exist or 
that further efforts to obtain them would 
be futile.  If no such records exist, 
this should be documented.  

2.  Thereafter, the RO should 
readjudicate the appellant's claims.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  In 
particular, the SSOC should contain all 
of the new laws and regulations 
applicable to the appellant's claims.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


